DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claim 1 on the basis that it contains an improper Markush grouping of alternatives is withdrawn in view of the amendment to the claim removing reference to VH sequences SEQ ID NO:1 and 9, and VL sequences SEQ ID NO:2 and 10. 
The rejections of claim 7 are moot in view of the cancelation of the claim.
The rejection of claims 1, 6-15, 47 and 48 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the cancelation of claim 7 and the amendment to claim 1 pairing a VH and VL with binding to CD137.

Specification
The disclosure remains objected to because the specification filed 9/1/20 contains in [0059] (p. 12, 7th and 9th line from bottom) embedded hyperlinks and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 47 and dependent claim 48 remain and claim 1 and dependent claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the reasons set forth in the previous Office action and as recast here to address the amendment of claim 47 which reordered the wording.
Claims 47 recites “An antibody-drug conjugate comprising an antibody or antigen binding fragment of claim 1 and a therapeutic agent.”  It reasonably appears the antibody is a therapeutic agent according to the specification.  Therefore, the claims are confusing.  In order to distinguish the antibody and therapeutic agent, which is presumably the drug, the claim could be rephrased such as, “An antibody-drug conjugate comprising an antibody or antigen binding fragment of claim 1 and a further therapeutic agent.”

Applicant argues (top of p. 12) that the amendment to claim 47 clearly distinguishes the antibody and therapeutic agent.  The argument has been fully considered, but is not persuasive.  While the order of the words within the claim has been changed, the content and meaning of the claim has not. It remains that the antibody is presumably a therapeutic agent, because if it is not then it could not be used for treatment, in contrast to the statements in the specification.  As a result, the claim could indicate, for example, that the “therapeutic agent” is an –additional-- or –further-- therapeutic agent, or indicate by some other means that both the antibody and “therapeutic agent” can be used therapeutically. If the Applicant intends that the antibody or fragment thereof cannot be used therapeutically, then that should be made clear on the record, in which case there would be no enablement for claims 14-15, drawn to a pharmaceutical composition comprising the antibody or antigen binding fragment thereof and a pharmaceutically acceptable carrier.

New:
Claim 1 is indefinite because it recites “an antigen binding specificity of SEQ ID NO:19-21” [or 22-24].  It is not clear what is meant by “an antigen binding specificity of” three peptide sequences, which are CDR sequences. There is no requirement that the three individual sequences be in a specific order or context. For example, it is not clear if the recited function encompasses a VH or VL, respectively, that somehow binds CD137, including by nonspecific binding as might occur if one of the CDRs only bound the antigen.  It is not clear if this is intended to mean that the encompassed VH and VL bind the same epitope on CD137 as a VH and VL comprising all three VH or VL CDRs in order and in a context functional to bind CD137, or, for example, if some other meaning such as having the same affinity or binding dissociation constant is included, keeping in mind that the three SEQ ID NOs represent distinct small protein sequences with no required structural connection. 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 8-15, 47 and 48 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons set forth in the previous Office action and as recast here for the following reason addressing the amendment to claim 1: The claim has been amended so that a VH of one antibody clone is not explicitly able to pair with a VL of a different antibody clone.  Nevertheless,  as claim 1 is amended the VH may have at least 80% identity to SEQ ID NO:17 and an antigen binding specificity of SEQ ID NO:19-21 and a VL having at least 80% identity to SEQ ID NO:18 and an antigen binding specificity of SEQ ID NO:22-24, which is a broad structural limitation that for the VH allows 25/126 amino acids to be different than SEQ ID NO:17 and for the VL allows 42/213 amino acids to be different than SEQ ID NO:18, yet requires the function of a particular, if ambiguous, antigen binding specificity (see the rejection under 35 USC 112(b) above related to the indefiniteness of claim 1 related to antigen binding specificity). Only three CD137 antibody clones are disclosed.  The elected clone is #54 and represented by the VH/VL of SEQ ID NO:17/18. There is no disclosure of the epitope(s) to which each antibody clone binds. These antibodies vary not only in framework regions but also in CDR sequences, with the VH of clone #15 having amino acid differences predominantly in CDR-H1 compared to the VH of clone #54, while the VH of clone #31 has major differences in all CDRs as well as framework regions compared to clone #54.  All differences are particular amino acid substitutions or addition/deletions with no evidence that any other changes would produce a functional antigen-binding site let alone an antibody with an antigen binding specificity recited in claim 1. Aside from the three specific clone sequences (e.g., Table 1), the specification has not disclosed other species that would support the description of the genus of antibodies or antigen binding fragments thereof currently encompassed by the claims.  The skilled artisan could not readily envision a representative number of species within the genus to support the scope.  Even though a protein may meet the structural requirements of the claim limitations, that does not mean it will meet the functional requirements. This is supported by US Patent 10,131,704 B2 that discloses an anti-coronaviral spike antibody having a VH of SEQ ID NO:26, which is about 90% identical to instant VH of SEQ ID NO:17. US Patent 8,629,250 B2 discloses a hepcidin antagonist antibody that has a VL of SEQ ID NO:231 about 95% identical to instant VL of SEQ ID NO:18. Neither of the prior art sequences is functionally related to the instant invention despite meeting the requisite structural limitations.
The specification discloses antibody clones #15, #31 and #54 (elected clone), which bind CD137 and were isolated from a phagemid library and subcloned into an IgG4 expression system (Examples 1 and 2). An antibody or antigen-binding fragment thereof that binds CD137 and comprises CDR-H1-3 of SEQ ID NO:19-21 and CDR-L1-3 of SEQ ID NO:22-24, and/or wherein the VH is SEQ ID NO:17 and VL is SEQ ID NO:18, meets the written description provision of 35 USC 112(a).  However, the claims are directed to or encompass antibodies or an antigen-binding fragment thereof having sequences that comprise the disclosed CDR-H1-3 and CDR-L1-3, or that have an antigen binding specificity of SEQ ID NO:19-21 or 22-24 and comprise sequence variants having at least 80% identity to SEQ ID NO:17 or 18, respectively, none of which are disclosed. Prior art antibodies that meet the claim limitations are likewise not disclosed. It is noted that instant CD137 antibody clone $15 has a VH that is 84% identical to the clone #54 VH, however, the clone #15 VL is only 66% identical to the clone #54 VL. 
It is stated in AbbVie Deustschland GmbH v. Janssen Biotechnology, Ltd., 111 USPQ 1780, 1789 (759 F.3d 1285, 1298), (Fed. Cir. 2014) discussing Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005) that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed results and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus."  Again in AbbVie at 1788, reiterating Enzo Biochem., Inc., 323 F.3d at 964, “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date…” This is not the case for an antibody which binds CD137, for which aside from a VH with the disclosed CDR-H1-3 paired with a VL with the disclosed CDR-L1-3 of each of the three respective antibody clones, there is no reasonable structure-function correlation established. CD137 antibodies which have only the recited amount of identity and an antigen binding specificity are not required to have any particular conserved structure that is responsible for the required function.  The amino acid differences encompassed from the disclosed CDR-H1-3 and paired CDR-L1-3 are significant because the prior art teaches that small changes in antibody sequence can impact function and that multiple regions are involved in contacting the antigen or facilitating or supporting the stability of the contact.  For example, Chen et al. (EMBO J. 14 (12): 2784-2794, 1995, cited in the PTO-892 mailed 6/6/22) teaches that the substitution of a single amino acid in CDR-H2 of an antibody can totally ablate antigen binding and that the same substitution in closely related antibodies can have opposite effects on binding (e.g., see entire document, including Figure I). The authors compared the effects of identical substitutions in related anti-phosphocholine antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other. While other amino acid changes in antibodies produced only small or insignificant changes in binding affinity, the complexity of antigen binding and affinity by antibodies is high. Even though there are some publications which acknowledge that CDR-H3 is important, the conformations of other CDRs as well as framework residues (FRs) influence binding. There is no information in the specification about which amino acids of the CDRs and/or FRs are necessary and/or sufficient for an antigen binding specificity. MacCallum et al. (J. Mol. Biol 262:732, 1996, cited in the PTO-892 mailed 6/6/22) analyzed a variety of antibodies for their interaction with their antigen and found that although CDR3 of the variable heavy chain dominated the interaction, a number of residues outside the CDRs make antigen contact and residues in the CDR which do not contact antigen are important for backbone conformations (e.g., p. 733, section beginning at the end of col. 1, and p. 735, paragraph bridging cols. 1-2). The heavy chain CDR-H3 of SEQ ID NO:21 is 17 amino acids. If one amino acid is changed in CDR-H3 (SEQ ID NO:21), that represents over 300 possible CDR-H3 sequences (assuming substitution of any of the 20 natural amino acids). Changes of up to 25 amino acids of the VH of clone #54 are permitted by the structural limitation, which includes complete substitution or deletion of CDR-H3, yet at least one particular function is required of the VH paired with the VL, which may itself have 42 amino acid changes relative to the VL of clone #54. In light of the disclosure of only three CD137-binding antibody clones, with each possibly binding a different epitope, and in the absence of a disclosure of a structure-function correlation, i.e., which amino acids are necessary for the function and which amino acids may be deleted, added or substituted, and which particular amino acid additions or substitutions would maintain the function, the specification does not support a written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not for the genus of antibodies covered by the instant claims “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
With the exception of the antibody or antigen binding fragment of clone #54 (as elected), the skilled artisan cannot envision the detailed chemical structure of the encompassed antibodies and antigen-binding fragments thereof, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
Therefore, only an antibody or antigen binding fragment thereof that binds CD137 and comprises a heavy chain variable region (VH) comprising CDR-H1-3 of SEQ ID NO:19-21 and a light chain variable region (VL) comprising CDR-L1-3 of SEQ ID NO:22-24, or has a VH of SEQ ID NO:17 and VL of SEQ ID NO:18, but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


Applicant’s citation of case law is acknowledged. 
Applicant argues (p. 15, fourth paragraph of p. 16, and second paragraph of p. 17) that an invention may be completely disclosed by showing sufficiently detailed, relevant identifying characteristics to show applicant was in possession of the claimed invention as discussed in Enno Biochem (Fed Cir. 2002). The claims provide a clear correlation between the structure of the claimed antibodies by heavy and light chain CDR1-3 or variable domain and their CD137-binding function. The argument has been fully considered, but is not persuasive. While that statement in reference to Enzo Biochem as a whole is agreed with, it is not agreed that the instant specification provides written disclosure to support the genus of antibodies and antigen binding fragments thereof encompassed by the instant claims. Claim 1 encompasses a genus of CD137-binding antibodies or CD137-binding fragments thereof which comprise “a VH region having at least 80% identity to SEQ ID NO:17 and an antigen binding specificity of SEQ ID NO:19-21”, and “a VL region having at least 80% identity to SEQ ID NO:18 and having an antigen binding specificity of SEQ ID NO:22-24”.  As discussed in the rejection under 35 USC 112(b) above, it is not clear what is meant by “an antigen binding specificity” of three different short protein sequences.  For the purpose of compact prosecution, it will be assumed in this response that the intended meaning is that the antibody or antigen binding fragment thereof binds the same epitope bound by an antibody having a VH comprising CDR-H1-3 of SEQ ID NO:19-21 and VL comprising CDR-L1-3 of SEQ ID NO:22-24 or that it has some other specific property such as binding CD137 with a particular affinty. Therefore, the claims encompass an antibody with a VH 80% to SEQ ID NO:17 and a VL 80% to SEQ ID NO:18 that binds the same epitope as the antibody comprising a VH/VL of SEQ ID NO:17/18.  As set forth in the rejection, this is a genus of antibodies and antigen binding fragments thereof with great structural variability, yet having a required function.  Only three CD137-binding clones are disclosed in the specification and the prior art does not support the genus with species meeting the claim limitations.  Even the three disclosed clones do not all meet the claim limitations, for example, as discussed above with antibody clone #15 having a VH and VL which are 84% and 66% identical, respectively, to those of the clone #54.  For the reasons set forth in the rejection, it is maintained there are not sufficiently detailed, relevant identifying characteristics to show applicant was in possession of the claimed genus of antibodies and antigen binding fragments thereof.
Applicant argues (third paragraph of p. 16) “[T]hat as currently amended, the claims are directed to subject matter acknowledged by the Examiner as fully described by the specification,” citing p. 11, paragraph 3, of the Office action. The argument has been fully considered, but is not persuasive. That paragraph of the previous Office action states:
An antibody or antigen-binding fragment thereof that binds CD137 and comprises CDR-H1-3 of SEQ ID NO:19-21 and CDR-L1-3 of SEQ ID NO:22-24, and/or wherein the VH is SEQ ID NO:17 and VL is SEQ ID NO:18, meets the written description provision of 35 USC 112(a). However, the claims are directed to or encompass antibodies or an antigen-binding fragment thereof having sequences that comprise the disclosed CDR-H1-3 and CDR-L1-3, or that comprise sequence variants having the recited degree of identity, none of which are disclosed. 
This is not the same scope as amended claim 1, which comprises “a VH region having at least 80% identity to SEQ ID NO:17 and an antigen binding specificity of SEQ ID NO:19-21” and “a VL region having at least 80% identity to SEQ ID NO:18 and an antigen binding specificity of SEQ ID NO:22-24”.  The amendment represents “sequence variants having the recited degree of identity, none of which are disclosed”, as set forth in the cited paragraph (above). 
	Applicant argues (last paragraph of p. 16 through first paragraph of p. 17) that antibody clone #54, defined by the VH/VL of SEQ ID NO:17/18 and CDR-H1-3 of SEQ ID NO:19-21 and CDR-L1-3 of SEQ ID NO:22-24, functions by binding CD137 and blocking the binding of CD137 to CD137L. Therefore, two alternative functions may be possessed by the structure of the claimed antibodies, i.e., “sequence of the VH and VL chains that may be variable so long as their retains the exact sequence of the CDRs”.  The argument has been fully considered, but is not persuasive.  The claims are not limited to a VH comprising CDR-H1-3 of SEQ ID NO:19-21 paired with a VL comprising CDR-L1-3 of SEQ ID NO:22-24.  Instead, amended claim 1 recites that the CD137-binding antibody or antigen binding fragment thereof comprises, “a VH region having at least 80% identity to SEQ ID NO:17 and an antigen binding specificity of SEQ ID NO:19-21” and “a VL region having at least 80% identity to SEQ ID NO:18 and an antigen binding specificity of SEQ ID NO:22-24”.  There is no requirement in these limitations that the CDRs have any particular sequences.  As set forth in the original rejection, if the antibody or antigen binding domain comprised the VH of SEQ ID NO:17 or CDR-H1-3 of SEQ ID NO:19-21 and the VL of SEQ ID NO:18 or CDR-L1-3 of SEQ ID NO:22-24, they would meet the written description requirements of 35 USC 112(a); however, this they do not.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646 
November 30, 2022